DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Imaoka (US Pub. No. 2019/0025561 A1) discloses a projection lens (see Figure 1), comprising a first lens group (Figure 1, element G1(+)), a second lens group (Figure 1, element G2(+)) and a third lens group (Figure 1, element G3(+)) arranged in sequence along an optical axis (Figure 1, element d33) from a magnification side to a reduction side (page 3, paragraph 0034, lines 1-5), wherein: the first lens group comprises a plurality of lenses having refractive power (page 3, paragraph 0034, line 2); the second lens group comprises at least one lens having refractive power (page 3, paragraph 0034, lines 2-3); and the third lens group (Figure 1, element G3(+)) comprises a diaphragm (i.e. aperture M; page 3, paragraph 0062, lines 1-2), and a plurality of lenses having refractive power (page 3, paragraph 0034, line 3); wherein an intermediate image (Figure 12, element MI) is formed between the first lens group (Figure 12, element G1(+)) and the third lens group (Figure 12, element G3(+)); and the refractive powers of the first lens group (Figure 1, element 
Regarding claim 20, Nagahara et al. (US Pub. No. 2015/0036228 A1) discloses a projection device (Figure 9, element 100), comprising an illumination system (Figure 9, element 20), at least one light valve (Figure 9, element 11a, 11b and 11c), and a projection lens (Figure 9, element 10), wherein: the illumination system (Figure 9, element 20) is configured to provide an illumination beam (page 7, paragraph 0149, lines 1-2); the at least one light valve (Figure 9, element 11a, 11b and 11c) is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam to an image beam (page 7, paragraph 0149, lines 3-7); and the projection lens (Figure 9, element 10) is disposed on a transmission path of the image beam, and is configured to convert the image beam to a projection beam (page 7, paragraph 0149, lines 9-11), wherein the projection lens comprises a first lens group (Figure 1, element G1), a second lens group (Figure 1, element G2) and a third lens group (Figure 1, element G3) arranged in sequence along an optical axis (Figure 1, element Z) from a magnification side to a reduction side (clearly illustrated in Figure 1).  Also, Imaoka (US Pub. No. 2019/0025561 A1) discloses a first lens group (Figure 
Regarding claims 2-13 and 15-19, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai et al. (US Pub. No. 2020/0257084 A1) discloses an optical imaging system having an effective focal length f and an entrance pupil diameter EPD, and comprising sequentially, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens. The third lens has a negative refractive power; the fifth lens has a positive refractive power or a negative refractive power, and an image side surface of the fifth lens is a convex surface; the seventh lens has a positive refractive power or a negative refractive power, and an object side surface of the seventh lens is a concave surface; the first lens, the second lens, the fourth lens, and the sixth lens respectively have a positive refractive power or a negative refractive power.
Li et al. (US Pub. No. 2019/0113715 A1) teaches an optical imaging lens assembly sequentially including, from an object side to an image side along an optical axis, a first lens group and a second lens group. The first lens group includes a first lens having a positive refractive power and a second lens having a negative refractive power. The second lens group includes at least one optical element and at least one lens having a refractive power, where an object-side surface and an image-side surface of the at least one optical element are aspheric surfaces. 
Chou (US Patent No. 7,821,722 B2) shows a wide-angle projection lens and a projection apparatus. The wide-angle projection lens, from an image side of the projection apparatus, includes a first lens group, a second lens group and a third lens 
Lu et al. (US Pub. No. 2010/0259839 A1) discloses a fixed-focus lens including a first, a second, and a third lens groups arranged in sequence from the enlarged side to the reduced side and having positive refractive powers. The first lens group includes a first, a second, and a third lenses from the enlarged side to the reduced side. The second lens group includes a fourth, a fifth, and a sixth lenses from the enlarged side to the reduced side. The third lens group includes a seventh lens. The lens of the first lens group closest to the enlarged side in the fixed-focus lens has a concave surface. The distance between the lens surface of the second lens group closest to the reduced side and the lens surface of the third lens group closest to the enlarged side is L1. The overall length of the fixed-focus lens is L. The fixed-focus lens satisfies
0.1 < L1/L < 0.5.
Abe et al. (US Pub. No. 2008/0068564 A1) teaches projection optical system including a first optical system configured to form a second image conjugate to a first image and a second optical system configured to include a reflective optical element which reflects light from the second image and to project a third image conjugate to the second image onto a projection surface is provided, wherein the first optical system includes a stop and at least one optical element with a positive refractive power and at least one optical element with a negative refractive power which are provided between 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/17/2022